FILED
                            NOT FOR PUBLICATION                             JUN 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50557

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00639-WQH

  v.
                                                 MEMORANDUM *
DANIEL SALINAS-VARGAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Daniel Salinas-Vargas appeals from the district court’s judgment and

challenges the eight-month sentence imposed following the revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Salinas-Vargas contends that the revocation sentence was substantively

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable because the district court failed to weigh properly the 18 U.S.C.

§ 3583(e) sentencing factors. The district court did not abuse its discretion in

imposing Salinas-Vargas’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). In light of the totality of the circumstances and the section 3583(e)

sentencing factors, the below-Guidelines sentence is substantively reasonable. See

id.; United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”).

       Salinas-Vargas also contends that the supervised release revocation

procedure under section 3583 violates Apprendi v. New Jersey, 530 U.S. 466

(2000). As he concedes, this contention is foreclosed by United States v. Santana,

526 F.3d 1257, 1262 (9th Cir. 2008), and United States v. Huerta-Pimental, 445

F.3d 1220, 1223-25 (9th Cir. 2006).

       AFFIRMED.




                                           2                                     12-50557